DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 09/28/2018, as Application No. 62/738,569.

Information Disclosure Statement
The information disclosure statement filed 05/03/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Terminal Disclaimer
The terminal disclaimer filed on 07/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,024,443 and US Patent No. 10,734,133 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A communications cable comprising: one pair of conductors, and an outer cable jacket surrounding the pair of conductors, said pair of conductors comprising a first conductor insulated by a first insulating layer, and a second conductor insulated by a second insulating layer; wherein at least one of the first insulating layer and the second insulating layer contains at least 95% w/w of a fluoropolymer, wherein the first and second insulating layers have a substantially smooth interior surface and are in contact with the first and second conductors along an outer circumference of the first and second conductors, respectively, the outer cable jacket surrounds the pair of conductors, and at least one of the first insulating layer and the second insulating layer have a dielectric constant below 2.1 over a temperature range of -40°C to 150°C and over a frequency range of 100 MHz -10 GHz when measured by the resonant cavity perturbation technique of ASTM D2520 Method B.
          Therefore, claim 1 and its dependent claims 2-11 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 12 with the allowable feature being; A communications cable connecting to a motor vehicle computer, the communications cable comprising: one pair of conductors, and an outer cable jacket or an outer cable jacket and an inner layer of shielding surrounding the pair of conductors, said pair of conductors comprising a first conductor insulated by a first insulating layer, and a second conductor insulated by a second insulating layer; wherein at least one of the first insulating layer and the second insulating layer contains at least 95% w/w of a fluoropolymer, wherein the first and second insulating layers have a substantially smooth interior surface and are in contact with the first and second conductors, the outer cable jacket or the inner layer of shielding surrounds the pair of conductors along an outer circumference of the pair of conductors, and the communications cable is an Ethernet cable in communication with the motor vehicle computer, and at least one of the first insulating layer and the second insulating layer have a dielectric constant below 2.1 over a frequency range of 100 MHz -2.5 GHz when measured by the resonant cavity perturbation technique of ASTM D2520 Method B.
          Therefore, claim 12 and its dependent claims 13-17 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 18 with the allowable feature being; A vehicle computing system, comprising a vehicle computer and a communications cable connecting to the vehicle computer, the communications cable comprising: a pair of conductors, and an outer cable jacket surrounding the pair of conductors, said pair of conductors comprising a first conductor insulated by a first insulating layer, and a second conductor insulated by a second insulating layer; wherein at least one of the first insulating layer and the second insulating layer contains at least 95% w/w of a fluoropolymer, wherein the first and second insulating layers have a substantially smooth interior surface and are surrounding the first and second conductors along an outer circumference of the first and second conductors, respectively, the outer cable jacket surrounds the pair of conductors along an outer circumference of the pair of conductors; the communications cable is an Ethernet cable in communication with the vehicle computer; and at least one of the first insulating layer and the second insulating layer have a dielectric constant below 2.1 over a temperature range of -40°C to about 200°C when measured by the resonant cavity perturbation technique of ASTM D2520 Method B.
          Therefore, claim 18 and its dependent claim 19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847